Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 7, 9, 11-13, 16, 18, 19, 21, 25, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2014/0156398) in view of Lasch et al. (Lasch) (US 2014/0195351).
Regarding claims 2 and 25, Li discloses an image processing system (FIG. 1, camera 14 is connected to advertisement selection system 12), comprising: 
a network interface (36); 
a processing device (12); 
computer readable memory that stores instructions that when executed by the processing device cause the image processing system to perform operations ([0060], a computer readable medium stores instructions executed by a processor) comprising;
receive via the network interface images from the remote terminal camera at the first physical location ([0012], the processor 12 receives images from camera 14), the remote terminal comprising the camera and the remote terminal network interface (FIG. 1, camera 14 is connected to advertisement selection system 12);
detect faces of people viewing at least a first item in at least a portion of the images received from the remote terminal camera at the first physical location ([0013], [0020], [0047], facial detection is performed for a user viewer a first advertisement);
estimate respective ages of the detected faces in the images of people viewing at least the first item ([0051], the age of a viewer is determined using image processing);
estimate respective genders of the detected faces in the images of people viewing at least the first item ([0051], the gender of a viewer is determined using image processing);
determine facial expressions of detected faces of people viewing at least the first item in the images received from the remote terminal camera ([0035], the expression of the viewer is determined using facial recognition);
determine emotions from the determined facial expressions of detected faces of people viewing at least the first item in the images received from the remote terminal camera ([0035], the expression of the view is used to determine the emotion of the viewer using facial recognition), wherein the emotions are determined using:
facial component detection ([0034], eyes, mouths, and teeth are detected), 
facial feature extraction ([0034], [0035], facial features are detected), and 
expression classification ([0035], the expression of the viewer is determined using facial recognition);
determine how many people viewed the first item at the first physical location over a first specified period of time ([0048], the number of viewers is detected);
detect responses of people that viewed the first item at the first physical location over the first specified period of time ([0035], the expression of the view is used to determine the emotion of the viewer using facial recognition);
store in non-transitory computer readable memory:
an identifier associated with the first item ([0020], a consumer profile is updated with data regarding a current advertisement),
the estimated respective ages of the detected faces in the images of people viewing at least the first item ([0018], consumer profiles are generated using the detected features of the viewer),
the estimated respective genders of the detected faces in the images of people viewing at least the first item ([0018], consumer profiles are generated using the detected features of the viewer);
the determined emotions of the detected faces in the images of people viewing at least the first item ([0018], consumer profiles are generated using the detected features of the viewer);
a quantity corresponding to the determination as to how many people viewed the first item at the first physical location over the first specified period of time ([0018], consumer profiles are generated using the detected features of the viewer);
the detected responses of people that viewed the first item at the first physical location over the first specified period of time ([0018], consumer profiles are generated using the detected features of the viewer; [0035], the expression of the view is used to determine the emotion of the viewer using facial recognition); use:
and
the detected responses of people that viewed the first item at the first physical location over the first specified period of time ([0018], consumer profiles are generated using the detected features of the viewer), and
the identifier associated with the first item ([0020], a consumer profile is updated with data regarding a current advertisement), and
the estimated respective ages of the detected faces in the images of people viewing at least the first item ([0018], consumer profiles are generated using the detected features of the viewer), and
the estimated respective genders of the detected faces in the images of people viewing at least the first item ([0018], consumer profiles are generated using the detected features of the viewer), and
the determined emotions of the detected faces in the images of people viewing at least the first item ([0018], consumer profiles are generated using the detected features of the viewer), and the quantity corresponding to the determination as to how many people viewed the first item at the first physical location over the first specified period of time ([0018], consumer profiles are generated using the detected features of the viewer),
 to enable, at least in part, a second item to be selected and presented to at least one viewer ([0047], [0048], an additional advertisement is selected based on the extracted features).
Li is silent about determine a first physical location of a remote terminal camera, the remote terminal comprising the camera and a remote terminal network interface; and store in non-transitory computer readable memory: the determined first physical location of the remote terminal camera.
Lasch from the same or similar field of endeavor discloses determine a first physical location of a remote terminal camera ([0018], the location of a kiosk is transmitted), the remote terminal comprising the camera ([0025], FIG. 2, camera 105) and a remote terminal network interface (107); and store in non-transitory computer readable memory: the determined first physical location of the remote terminal camera (0028], location data is aggregated in cloud storage and transmitted to merchants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lasch into the teachings of Li for indicating the location of the advertisement device.
Regarding claim 4, Li discloses the operations further comprising:
receive from a first source (16) a target definition comprising specified demographics and specified historical emotional responses to viewed items ([0022], advertisement profiles which include data extracted during image processing is provided); based at least in part on:
the received target definition ([0022], [0048], stored and transmitted advertisement profiles are used to determine advertisements to display),
the estimated respective ages of the detected faces in the images of people viewing at least the first item ([0048], an advertisement is selected based on the extracted features),
the estimated respective genders of the detected faces in the images of people viewing at least the first item ([0048], an advertisement is selected based on the extracted features);
the determined emotions of the detected faces in the images of people viewing at least the first item ([0048], an advertisement is selected based on the extracted features);
the determined quantity of people that viewed the first item at the first location over the first period of time, select an item of content ([0048], an advertisement is selected based on the extracted features), and
cause the selected item of content to be presented at the first location ([0022], [0048], [0054], stored and transmitted advertisement profiles are compared to current viewer profiles and used to determine advertisements to display).
Regarding claims 6, 18, and 29, Li discloses the operations further comprising: use a pre-trained expression classifier that utilizes adaptive boosting ([0026], boosted cascade of features).
Regarding claims 7 and 19, Li discloses the operations further comprising: perform expression classification utilizing extracted spatial and temporal features ([0026], features within an image (spatial) and across frames (temporal) are extracted).
Regarding claims 9, 21, and 30, Li discloses the operations further comprising: generate a report using data received from the remote terminal that indicates quantities and types of content presented to viewers for a first time period, and viewer interactions with the content ([0020], a consumer profile is updated based on user reaction to advertisement information).
Regarding claim 11, Li discloses the operations further comprising: detect a gaze of at least one viewer of at least one content item ([0045], a user’s gaze is detected); and use the detected gaze to determine a reaction of the least viewer to the at least one content item ([0045], the gaze is used to determine the expression of user relative to the item).
Regarding claim 12, Li discloses the operations further comprising: determine from at least a first image from the remote terminal camera at the first physical location whether a first person in the first image is viewing the first item ([0045], the gaze is used to determine the expression of user relative to the item).
Regarding claim 13, Li discloses n image processing system (see claim 2 above), comprising: 
a network interface (see claim 2 above); 
a processing device (see claim 2 above); 
computer readable memory that stores instructions that when executed by the processing device cause the image processing system to perform operations (see claim 2 above) comprising; 
receive via the network interface images from the remote camera positioned at the first physical location (see claim 2 above); 
detect faces of people viewing at least a first item in at least a portion of the images received from the remote camera at the first physical location (see claim 2 above); 
estimate respective ages of the detected faces in the images of people viewing at least the first item (see claim 2 above); 
estimate respective genders of the detected faces in the images of people viewing at least the first item; determine how many people viewed the first item at the first physical location over a first period of time (see claim 2 above); 
store in non-transitory computer readable memory (see claim 2 above): 
and 
an identifier associated with the first item, and the estimated respective ages of the detected faces in the images of people viewing at least the first item (see claim 2 above), and 
the estimated respective genders of the detected faces in the images of people viewing at least the first item (see claim 2 above);
a quantity corresponding to the determination as to how many people viewed the first item at the first physical location over the first period of time (see claim 2 above); use: 
the first physical location of the remote camera, and the identifier associated with the first item (see claim 2 above), and
the estimated respective ages of the detected faces in the images of people viewing at least the first item (see claim 2 above), and
the estimated respective genders of the detected faces in the images of people viewing at least the first item (see claim 2 above), and
the determined quantity corresponding to the determination as to how many people viewed the first item at the first physical location over the first period of time (see claim 2 above),
to enable, at least in part, a first action to be taken ([0047], [0048], an additional advertisement is selected based on the extracted features).
Li is silent about determine a first physical location of a remote camera; store in non-transitory computer readable memory the first physical location of the remote camera.
Lasch from the same or similar field of endeavor discloses determine a first physical location of a remote camera ([0018], the location of a kiosk is transmitted); store in non-transitory computer readable memory the first physical location of the remote camera (0028], location data is aggregated in cloud storage and transmitted to merchants).
Regarding claim 16, Li discloses the operations further comprising:
receive from a first source (16) a target definition comprising specified demographics and specified historical emotional responses to viewed items ([0022], advertisement profiles which include data extracted during image processing is provided); based at least in part on:
the received target definition ([0022], [0048], stored and transmitted advertisement profiles are used to determine advertisements to display),
the estimated respective ages of the detected faces in the images of people viewing at least the first item ([0048], an advertisement is selected based on the extracted features),
the estimated respective genders of the detected faces in the images of people viewing at least the first item ([0048], an advertisement is selected based on the extracted features); and
selecting a second item of content to be presented on at least one terminal ([0022], [0048], [0054], stored and transmitted advertisement profiles are compared to current viewer profiles and used to determine advertisements to display).

Claims 5, 17, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2014/0156398) in view of Lasch et al. (Lasch) (US 2014/0195351), and further in view of Deephangphongs et al. (Deephangphongs) (US 2014/0344017).
Regarding claims 5 and 17, Li in view of Lasch discloses the image processing system as defined in Claim 2 (See claim 2 above).
Li in view of Lasch is silent about the operations further comprising: periodically delete images captured by the remote terminal camera to thereby preserve privacy of people whose images are captured.
Deephangphongs from the same or similar field of endeavor discloses periodically delete images captured by the remote terminal camera to thereby preserve privacy of people whose images are captured ([0130], images are discarded after image processing is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deephangphongs into the teachings of Li in view of Lasch for preserving image memory space and for reducing the time that user data is stored.
Regarding claim 28, the limitations of claim 28 are rejected in the analysis of claims 1, 4, and 5.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2014/0156398) in view of Lasch et al. (Lasch) (US 2014/0195351), and further in view of Yang et al. (Yang) (US 2011/0222724).
Regarding claims 8 and 20, Li in view of Lasch discloses the image processing system as defined in Claim 2 (see claim 2 above) the operations further comprising: use one or more Neural Networks to determine from the detected faces: ages, genders and ethnicities ([0036], a neural network is used to feature extraction).
Li in view of Lasch is silent about the operations further comprising: use one or more Convolutional Neural Networks to determine from the detected faces: ages, genders and ethnicities.
Yang from the same or similar field of endeavor discloses the operations further comprising: use one or more Convolutional Neural Networks to determine from the detected faces: ages, genders and ethnicities ([0008], a CNN is used to determine age gender and race).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yang into the teachings of Li in view of Lasch for more advanced feature detection.

Claims 10, 22, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2014/0156398) in view of Lasch et al. (Lasch) (US 2014/0195351), and further in view of Graham et al. (Graham) (US 2002/0098891).
Regarding claims 10, 22, and 31, Li in view of Lasch discloses the image processing system as defined in Claim 2 (See claim 2 above).
Li in view of Lasch is silent about the operations further comprising: enable a report filter to be set that limits a first report to a first brand; based at least in part on the report filter being set, generate the first report limited to the first brand using data received from the remote terminal that indicates quantities and types of content presented to viewers for a first time period, and viewer interactions with the content.
Graham from the same or similar field of endeavor discloses the operations further comprising: enable a report filter to be set that limits a first report to a first brand ([0008], a report for a respective brand is generated); based at least in part on the report filter being set, generate the first report limited to the first brand using data received from the remote terminal that indicates quantities and types of content presented to viewers for a first time period, and viewer interactions with the content ([0008], statistical data about the advertisement, demographic data, and viewer response is generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Graham into the teachings of Li in view of Lasch for allowing a commercial entity to further enhance the advertisement experience.

Claims 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2014/0156398) in view of Lasch et al. (Lasch) (US 2014/0195351), and further in view of NA (US 2017/0192501).
Regarding claims 14 and 26, Li in view of Lasch discloses the image processing system as defined in Claim 13 (see claim 13 above).
Li in view of Lasch is silent about the operations further comprising: determine pupil positions in the images of people viewing at least the first item; use the determined pupil position in the images of people viewing at least the first item in enabling the second item to be selected to be presented to at least one person.
NA from the same or similar field of endeavor discloses the operations further comprising: determine pupil positions in the images of people viewing at least the first item ([0006], the pupil position is tracked); use the determined pupil position in the images of people viewing at least the first item in enabling the second item to be selected to be presented to at least one person ([0040], the position of the pupils relative to a first item is used for presenting a second item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of NA into the teachings of Li in view of Lasch for presenting advertisement which interest the viewer.

Claims 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2014/0156398) in view of Lasch et al. (Lasch) (US 2014/0195351), and further in view of Ng et al. (Ng) (US 2018/0357981).
Regarding claims 15 and 27, Li in view of Lasch in view of Lasch  discloses the image processing system as defined in Claim 13 (see claim 13 above).
Li in view of Lasch is silent about the operations further comprising: identify clothing and/or jewelry in the images of people viewing at least the first item; use the identified clothing and/or jewelry in the images of people viewing at least the first item in enabling the second item to be selected to be presented to at least one person.
Ng from the same or similar field of endeavor discloses the operations further comprising: identify clothing in the images of people viewing at least the first item; use the identified clothing in the images of people viewing at least the first item in enabling the second item to be selected to be presented to at least one person ([0107]-[0109], the clothing a viewer is detected for determining advertisements to display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of NA into the teachings of Li in view of Lasch for presenting advertisement which interest the viewer.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2014/0156398) in view of Lasch et al. (Lasch) (US 2014/0195351), and further in view of Paul et al. (Paul) (US 2018/0225725).
Regarding claims 23 and 24, Li in view of Lasch is silent about the image processing system as defined in Claim 13 (see claim 13 above).
 Li in view of Lasch is silent about wherein the image processing system comprises a cloud-based distributed system configured to perform scheduling operations; and the operations further comprising: enable a content provider to specify timing with respect to presentation of a second item of content and indicate a flexibility with respect to such timing.
Paul from the same or similar field of endeavor discloses wherein the image processing system comprises a cloud-based distributed system configured to perform scheduling operations ([0064], [00145], a cloud server controls displaying of the item); and the operations further comprising: enable a content provider to specify timing with respect to presentation of a second item of content ([0064], content is displayed when a threshold level of interest is reached or at the end of a countdown) and indicate a flexibility with respect to such timing ([0064], (e.g., immediately after the threshold interest level has been reached, when the sponsored-content indicator is first displayed, a minimum period of time before the sponsored content is to be presented, continuously streaming portions of the sponsored content item as it is being rendered, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Paul into the teachings of Li in view of Lasch for presenting advertisement which interest the viewer at the best time.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488